DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Acknowledgment is made of the amendment filed on 12/13/2021 which amended claim 4. Claims 4-23 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force, and an actuation arrangement configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate in claim 4. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim limitation “a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of causing the release compensation actuator to impart the force, and there is no association between a controller and the function of causing the release compensation actuator to impart the force in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Therefore, claim 4 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force” in the application as filed. Although the specification describes release compensation actuators used to compensate for release force (Figs. 4-5, paras. [0200]-[0201], [0212]-[0214]) and describes a control unit providing control signals applied to an embodiment in connection with Figs. 18-20 (paras. [0258]-[0271]), a controller to control actuators in an embodiment in connection with Figs. 25-26 (para. [0293]), a controller in an embodiment in connection with Fig. 28 (para. [0308]), and a controller in an embodiment in connection with Fig. 29 (para. [0315]), the specification fails to disclose the structure corresponding to a control system that performs the function of causing the release compensation actuator to impart the force. One of ordinary skill in the art would not have understood the inventor to have had possession of “a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force.” Thus, claim 4 and all claims depending therefrom are rejected as failing to comply with the written description requirement. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 13 of U.S. Patent No. 9,864,279 in view of Kasumi (US PGPub 2005/0064054) and Miyakoshi (US Patent No. 7,645,411).
Regarding claim 4, claim 3, claim 13 of patent 279 recites an imprint lithography apparatus (claim 1, col. 65, line 8), comprising: 
a base frame (claim 1, col. 65, line 9); 
a metrology frame (claim 1, col. 65, lines 10-11); 
an imprint lithography template arrangement in connection with the base frame or the metrology frame via a release compensation actuator, the release compensation actuator configured to impart a force (claim 1, col. 65, lines 12-18, claim 3, col. 65, lines 27-29, claim 13, col. 66, lines 13-15). Patent 279 does not appear to recite a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force, and an actuation arrangement, separate from the release compensation actuator, configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate. 
Kasumi discloses an actuation arrangement, separate from the release compensation actuator, configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate (Figs. 7-12, paras. [0043], [0072], [0074]-[0075], [0085]-[0087], [0091], [0093]-[0097], [0099], [0101], a Z-axis drive unit 17 drives the Z-axis stage 15 to press mold 11 against substrate 21. The Z-axis drive unit 17 is separate from Z-tilt drive units 52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an actuation arrangement, separate from the release compensation actuator, configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate as taught by Kasumi in the imprint lithography apparatus with the release compensation actuator as recited by patent 279 since including an actuation arrangement, separate from the release compensation actuator, configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate is commonly used to produce fine patterns in a substrate using a nanoimprint mold while maintaining constant parallelism and accurate alignment between the imprint mold and the substrate to accurately transfer the pattern to the substrate (Kasumi, paras. [0011]-[0014], [0016]-[0017], [0101]).
Patent 279 does not appear to recite a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force. 
Miyakoshi discloses a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force (Figs. 1-6, col. 3, lines 16-29, col. 4, lines 6-23, 57-67, col. 5, lines 1-2, the mold-release device 23 is directed by controller 25 to drive holding section 20 and to respond to feedback control). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force as taught by Miyakoshi with the release compensation actuator in the imprint lithography apparatus as recited by patent 279 as modified by Kasumi since including a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force is commonly used to minimize the generation of defects without detrimental impact to throughput during imprint lithography processing (Miyakoshi, col. 1, lines 56-60).
Regarding claim 5, claim 3, claim 13 of patent 279 as modified by Kasumi and Miyakoshi recites further comprising a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame (claim 1, col. 65, lines 10-18).
Regarding claim 6, claim 4 of patent 279 as modified by Kasumi and Miyakoshi and Miyakoshi recites wherein the kinematic coupling is located in series with the release compensation actuator (claim 4, col. 65, lines 30-34).
Regarding claim 7, claim 5 of patent 279 as modified by Kasumi and Miyakoshi and Miyakoshi recites wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling (claim 5, col. 65, lines 35-40).
Regarding claim 8, claim 4 of patent 279 as modified by Kasumi and Miyakoshi recites wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame (claim 4, col. 65, lines 30-34).
Regarding claim 9, claim 3 of patent 279 as modified by Kasumi and Miyakoshi recites wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement (claim 3, col. 65, lines 27-29).
Regarding claim 10, claim 6 of patent 279 as modified by Kasumi and Miyakoshi recites wherein the release compensation actuator extends through the metrology frame (claim 6, col. 65, lines 41-42).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,864,279 as modified by Kasumi in view of Miyakoshi and Loopstra et al. (US PGPub 2001/0013925, Loopstra hereinafter).
Regarding claim 11, claim 3 of patent 279 as modified by Kasumi and Miyakoshi does not appear to explicitly recite further comprising a heat shield to shield the metrology frame.
Loopstra discloses a heat shield to shield a metrology frame (Fig. 6, paras. [0070]-[0073], heat shields 700 and 800 are positioned between unit 600 and metrology frame MF).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a heat shield to shield the metrology frame as taught by Loopstra in the apparatus as recited by patent 279 as modified by Kasumi since including a heat shield to shield the metrology frame is commonly used to prevent measurement errors due to temperature deviations by limiting the absorption of heat by the metrology frame (Loopstra, paras. [0009]-[0010], [0070]-[0073]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi (US PGPub 2005/0064054) in view of Miyakoshi (US Patent No. 7,645,411). 
Regarding claim 4, as best understood, Kasumi discloses an imprint lithography apparatus (Figs. 1-7), comprising: 
a base frame (Figs. 1 and 7, paras. [0045], [0072]-[0076], stage surface table 26); 
a metrology frame (Figs. 1 and 7, paras. [0072]-[0074], [0085], [0090], alignment scope 34 is connected to Z-tilt frame 51); 
an imprint lithography template arrangement (Figs. 1 and 7, paras. [0041], [0072], mold chuck 12 retains mold 11) in connection with the base frame or the metrology frame via a release compensation actuator (Fig. 7, paras. [0071]-[0076], [0085]-[0087], [0091], [0093]-[0097], [0099], [0101], the mold chuck 12 is connected to stage surface table 26 through Z-tilt drive unit 52), the release compensation actuator configured to impart a force (Figs. 7-12, paras. [0071]-[0076], [0085]-[0087], [0091], [0093]-[0097], [0099], [0101], Z-tilt drive unit 52 is arranged between the stage surface table 26 and the mold chuck 22 and controls the attitude of the mold to maintain parallelism between the mold 11 and the substrate 21 during substrate processing); and
an actuation arrangement (Fig. 7, paras. [0043], [0072], [0077], [0100],  Z-axis drive unit 17 drives the Z-axis stage 15, or a structure moves substrate 21 into the pattern of the mold 11 by driving substrate 21 in the Z-direction), separate from the release compensation actuator (Fig. 7, paras. [0072]-[0075], [0085], [0099], [0100], the Z-axis drive unit 17 is separate from the Z-tilt drive unit 52, or the structure driving substrate 21 in the Z-direction is separate from Z-tilt drive unit 52), configured to provide relative movement between the imprint lithography template arrangement and the substrate to bring the imprint lithography template arrangement in contact with the substrate (Figs. 7-12, paras. [0043], [0072]-[0075], [0085]-[0087], [0091], [0093]-[0097], [0099]-[0101], a Z-axis drive unit 17 drives the Z-axis stage 15 to press mold 11 against substrate 21. A structure moves substrate 21 in the Z-axis direction to move substrate 21 into the mold 11). Although Kasumi discloses a control system (paras. [0056], [0085], [0094], a control unit drives the mold Z-tilt drive unit 52), Kasumi does not appear to explicitly describe the control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart the force. 
Miyakoshi discloses a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force (Figs. 1-6, col. 3, lines 16-29, col. 4, lines 6-23, 57-67, col. 5, lines 1-2, the mold-release device 23 is directed by controller 25 to drive holding section 20 and to respond to feedback control). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force as taught by Miyakoshi with the release compensation actuator in the imprint lithography apparatus as taught by Kasumi since including a control system configured to, responsive to at least part of the imprint lithography template arrangement coming out of contact with a substrate being imprinted by the imprint lithography template arrangement, cause the release compensation actuator to impart a force is commonly used to minimize the generation of defects without detrimental impact to throughput during imprint lithography processing (Miyakoshi, col. 1, lines 56-60).
Regarding claim 9, Kasumi as modified by Miyakoshi discloses wherein the release compensation actuator is connected between the base frame and the imprint lithography template arrangement (Kasumi, Fig. 7, paras. [0071]-[0076], [0085]-[0087], [0091], [0093]-[0097], [0099], [0101], the Z-tilt drive unit 52 is arranged between stage surface table 26 and mold chuck 12). 
	Regarding claim 10, Kasumi as modified by Miyakoshi disclose wherein the release compensation actuator extends through the metrology frame (Kasumi, Figs. 1 and 7, paras. [0072]-[0074], [0085], [0099], the Z-tilt frame 51 is installed on the stage surface table 26, and the Z-tilt drive units 52 are provided at three positions within the Z-tilt frame 51). 

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi as modified by Miyakoshi as applied to claim 4 above, and further in view of Sreenivasan et al. (US PGPub 2004/0008334, Sreenivasan hereinafter).
Regarding claim 5, Kasumi as modified by Miyakoshi does not appear to explicitly describe further comprising a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame. 
Sreenivasan discloses a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame (Figs. 1, 4-9, paras. [0062], [0073]-[0075], the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128 provide selectively constrained mounting of the template 3700 to support 3910).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame as taught by Sreenivasan in the apparatus as taught by Kasumi as modified by Miyakoshi since including a kinematic coupling to couple the imprint lithography template arrangement with the base frame or metrology frame is commonly used to provide a mounting structure that prevents lateral motion and twisting motion of the template surface while also reducing particle generation (Sreenivasan, para. [0075]). 
Regarding claim 6, Kasumi as modified by Miyakoshi does not appear to explicitly describe wherein the kinematic coupling is located in series with the release compensation actuator.
Sreenivasan discloses wherein the kinematic coupling is located in series with the release compensation actuator (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are arranged in series with the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the kinematic coupling is located in series with the release compensation actuator as taught by Sreenivasan in the apparatus as taught by Kasumi as modified by Miyakoshi since including wherein the kinematic coupling is located in series with the release compensation actuator is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).
Regarding claim 7, Kasumi as modified by Miyakoshi does not appear to explicitly describe wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling.
Sreenivasan discloses wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are arranged on a side opposite of template 3700 from the flexure joints 3162 of second flexure member 3128).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling as taught by Sreenivasan in the apparatus as taught by Kasumi as modified by Miyakoshi since including wherein a point of connection of the release compensation actuator is on an opposite side of the imprint lithography template arrangement to a point of connection of the kinematic coupling is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).
Regarding claim 8, Kasumi as modified by Miyakoshi does not appear to explicitly describe wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame.
Sreenivasan discloses wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame (Figs. 1 and 4-11, paras. [0062], [0070], [0073]-[0078], actuators 3134 are connected to ring 3124, which connects with the flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128. The flexure joints 3160 of first flexure member 3126 and the flexure joints 3162 of second flexure member 3128 provide selectively constrained mounting of the template 3700 to support 3910).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame as taught by Sreenivasan in the apparatus as taught by Kasumi as modified by Miyakoshi since including wherein a point of connection of the release compensation actuator is linked to a point of connection of the kinematic coupling via which the imprint lithography template arrangement is mounted to the metrology frame is commonly used to provide an imprint apparatus with well-controlled movement of the template towards and away from the substrate while providing a mounting structure that prevents lateral motion and twisting motion of the template surface and that reduces particle generation (Sreenivasan, para. [0075]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasumi as modified by Miyakoshi as applied to claim 4 above, and further in view of Loopstra et al. (US PGPub 2001/0013925, Loopstra hereinafter).
Regarding claim 11, Kasumi as modified by Miyakoshi does not appear to explicitly describe a heat shield to shield the metrology frame.
Loopstra discloses a heat shield to shield the metrology frame (Fig. 6, paras. [0070]-[0073], heat shields 700 and 800 are positioned between unit 600 and metrology frame MF).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a heat shield to shield the metrology frame as taught by Loopstra in the apparatus as taught by Kasumi as modified by Miyakoshi since including a heat shield to shield the metrology frame is commonly used to prevent measurement errors due to temperature deviations by limiting the absorption of heat by the metrology frame (Loopstra, paras. [0009]-[0010], [0070]-[0073]). 


Allowable Subject Matter
Claims 12-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement. These limitations in combination with the other limitations of claim 12 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kasumi (US PGPub 2010/0052217) discloses an imprint lithography apparatus (Figs. 1-3, 5-6, 11-13, 17), comprising: a base frame (Figs. 1-3, 5-6, 11-13, 17, surface plate 301); a metrology frame (Figs. 1-3, 5-6, 11-13, 17, frame 302); an imprint lithography template arrangement (Figs. 1-3, 5-6, 11-13, 17, paras. [0036], mold MP) in connection with the base frame or the metrology frame (Figs. 1-3, 5-6, 11-13, 17, paras. [0038], [0060], [0071], [0073]-[0077], [0106], mold pressing mechanism 10 includes first mold driving device 102, pressure control system 90, and second mold driving device 105 are between the frame 302 and mold MP), but Kasumi does not teach or render obvious the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate.
Takeuchi (US Patent No. 4,360,266) discloses controlling the pressure in chambers of a casing to selectively deform a diaphragm connected with a template to permit the template to contact a substrate (Figs. 1-4, col. 3, lines 33-61, col. 4, lines 6-35, lines 46-68, col. 5, lines 17-58), but Takeuchi does not teach or suggest the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate.
Okada (US Patent No. 6,459,474) discloses an interval setting structure to adjust the spacing between a mask and workpiece (Figs. 5-6, col. 8, lines 52-67, col. 9, lines 1-20), but Okada does not teach or suggest the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate.
Chung et al. (US PGPub 2004/0219249) discloses a carrier unit with a flange that comes into contact with a housing when an imprint mold is not in contact with a substrate (Figs. 1-5, paras. [0030]-[0038]), but Chung et al. does not teach or render obvious the imprint lithography template arrangement being movable between a first configuration and a second configuration, the first configuration defined by the imprint lithography template arrangement being connected to the metrology frame, and the second configuration defined by the imprint lithography template arrangement being disconnected from the metrology frame and connected to the base frame when the imprint lithography template arrangement is released from contact with a substrate being imprinted by the imprint lithography template arrangement and does not teach or suggest moving the imprint lithography template arrangement to disconnect the imprint lithography arrangement from the metrology frame, and connecting the imprint lithography template arrangement to the base frame; and releasing the imprint lithography template arrangement from the substrate.


Response to Arguments
Applicant’s arguments with respect to claims 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882